HANDY, J.,
delivered the opinion of the court.
This case presents for our determination tbe important question, whether the bill passed by the legislature of this State, at the January session, 1854, abrogating the 16th section of the 4th article of the Constitution, which established the Superior Court of Chancery, and transferring full and complete equity jurisdiction to the judges of the Circuit Courts, was passed in conformity to the provisions of the Constitution.
It is not denied that this bill was, after its passage, duly and properly published, and submitted to the action of the people at the general election in November, 1855; and that it then received the approval of a majority of the people; and that the action of the legislature of 1856, incorporating it in the Constitution, was in due form. But it is contended, nevertheless, that the act is not a valid part of the Constitution, because the original bill, in one of its readings in the senate, did not receive the votes of two-thirds of all the members composing that body, in its favor — the whole number of senators being thirty-two, and only twenty-one members voting for it on that reading.
It appears, by an inspection of the original enrolled bill in the office of the secretary of state, that it was signed by the president of the senate, and the speaker of the house of representatives, and by the governor, in due form, as a bill duly passed by both houses and approved by the governor.
In the consideration of the case, two questions arise:—
1st. Whether the Constitution requires that a bill proposing an alteration or amendment to the Constitution, to be submitted to the action of the people for their sanction or rejection, shall be passed by a majority of two-thirds of all the members constituting each house, or whether it is sufficient that it be passed by a majority of two-thirds of a quorum of each house.
2nd. Whether, after the bill has been signed by the speaker and president of the respective houses, as having regularly passed, and after it has received the approval of the governor, and been filed in the office of the secretary of state, it is competent for this court, ex officio, to take notice of the journals of proceedings of the two houses, and thereby to inquire and determine whether or not the *678bill passed the two houses by the majority required by the Constitution.
These questions have been discussed with great learning and ability by the counsel for the respective parties; and I have given to them that careful and mature consideration which their grave importance demands, and will now proceed to state briefly my conclusions, and the reasons which have led me to them.
The article in the Constitution providing for alterations or amendments of that instrument, and under which the bill involved in this case was passed, is in the following words :—
“ Whenever two-thirds of each branch of the legislature shall deem any change, alteration or amendment, necessary to this Constitution, such proposed change, alteration or amendment, shall be read and passed by a majority of two-thirds of each house respectively, on each day, for three several days; public notice thereof shall then be given by the secretary of state, at least six months preceding the next general election, at which the qualified electors shall vote directly for or against such change, alteration or amendment; and if it shall appear that a majority of the qualified electors voting for members of the legislature, shall have voted for the proposed change, alteration or amendment, then it shall be inserted by the next succeeding legislature, as a part of this Constitution, and not otherwise.”
The solution of the first question, above stated, depends upon the construction to be given to the words “ branch of the legislature,” and “each house,” in this article of the Constitution; and we have to ascertain the sense in which these words were intended to be used by the framers of the instrument.
The true sense in which words are used in a statute, is to be ascertained generally by taking them in their ordinary and popular signification, or, if they be terms of art, in their technical signification. But it is also a cardinal rule of exposition, that the intention is to be deduced from the whole and every part of the statute, taken and compared together — from the words and the context— and such a construction adopted as will best effectuate the intention of the law-giver. One part is referred to in order to-help the construction of another, and the intent of the legislature is not to be collected from any particular expression, but from a general *679view of the whole act. Dwarris on Stat. 658, 698, 702, 703. And when it appears that the framers have used a word in a particular sense generally in the Act, it will be presumed that it was intended to be used in the same sense throughout the Act, unless an intention to give it a different signification plainly appears in the particular part of the Act alleged to be an exception to the general meaning indicated. Ib. 704, et seq. When words are used to which the legislature has given a plain and definite import in the Act, it would be dangerous to put upon them a construction which would amount to holding that the legislature did not mean what it has expressed. Ib. 703.
It follows, from these principles, that the statute itself furnishes the best means of its own exposition, and if the sense in which words were intended to be used can be clearly ascertained from all its parts and provisions, the intention thus indicated shall prevail without resorting to other means of aiding in the construction. And these familiar rules of construction apply with at least as much force to the construction of written constitutions, as to statutes; the former being presumed to be framed with much greater care and consideration than the latter.
Let us, then, inquire whether the various provisions of our Constitution do not show the sense in which the words in question were intended to be used.
By article 3, section 4, “ The legislative power of the State is vested in two distinct branches, the one to be styled ‘ the senate,’ the other ‘ the house of representatives,’ and both together, c the legislature of the State of Mississippi.’ ”
These two u branches” of the legislature are afterwards called “ houses” in sections 15,16,17,18, 20,21, 23, of the same article; and in article 5, sections 15 and 16 ; and again, in article 7, section 8, they are termed “branches.” It is manifest from these provisions, that the terms, “ branch” and “ house” are used indiscriminately to mean the same thing, — one division of the legislature.
The 15th section of article 3, provides, that “a majority of each house shall constitute a quorum to do business,” and that “ each house shall judge of the qualifications and elections of its own members.” “ Mach house may determine the rules of its own *680proceedings,” section 16 ; shall ¡keep a journal of its proceedings, section 17; vacancies in either home shall be filled by new elections, section 18 ; each home may punish for disorderly behavior in its presence, section 20; the doors of eaeh house shall be opened, &c., section 21; neither home shall, without the consent of the other, adjourn for more than, three days, section 22; bills may originate in “ either house” shall be read in eaeh home, and having passed both houses, shall be signed, &c., section 28.
From these and other provisions, it is evident that the term house means one branch of the legislature as contradistinguished from the other branch, and that a majority of the entire members composing the body constitute, in legal contemplation, the house or branch of the legislature; and under the rules of parliamentary law, which, by the silence of the Constitution, must be considered as the rule of action of the body so constituted, a majority of the quorum are competent to do any legislative act which that house could do, unless the particular act be required to be done by a greater number than a majority, by some specific provision of the Constitution. Thus, a quorum is competent to judge of the qualifications and elections of its own members; to elect a speaker or president; to determine its rules of proceeding, and to do legislative acts generally, except in cases where that power is specially negatived, because these powers are given to the “ house,” and a majority of the whole members constitute the “ house.”
Several limitations are made upon this power of a mere majority of the quorum to do particular acts. Thus, “ each house may punish members for disorderly behavior, and with the consent of twó-thirds, expel a member;” article 3, section 16. It is plain, that the “house” intended by this provision is the quorum mentioned in the section immediately preceding; but instead of leaving the power of expulsion to the parliamentary rule of a majority of the “house,” that is, of the quorum competent to perform general legislative functions, it required the consent of two-thirds of such house to perform the act. So, in article 4, section 27, it is provided that judges may be removed from office' by the governor, on the address of “two-thirds of both homes of the legislature.” And by article 7, section 8, in order to appropriate *681money to internal improvements, the bill must be approved by “two-thirds of both branches of the legislature.”
The propriety of this construction is made more manifest by comparison of the above provisions with others. For instance, it is clear that the provision of article 4, section 27, that judges should be removed upon the address of “ two-thirds of both houses of the legislature” intended such “house” as was competent to perform general legislative acts, because, in the subsequent article 6, section 2, it is provided that any civil officer may be convicted on impeachment by the senate, “ with the concurrence of two-thirds of the members present.” Considering the fact that the consequences of impeachment fixed by the Constitution are much more severe than those of mere removal from office, it is not to be supposed that the Constitution intended that two7thirds of the members of the senate present should have power to do the more highly penal act of convicting on an impeachment, but that it should require two-thirds of the entire members composing the body to concur in an address to remove a judge from office.
Again, article 7, section 8, provides that no money shall be appropriated to objects of internal improvements, “ unless a bill for that purpose be approved by two-thirds of both branches of the legislature.” The section immediately following this provides, that “ no law shall ever be passed to raise a loan of money upon the credit of the State, or to pledge the faith of the State for the payment or redemption of any loan or debt, unless such law be proposed in the senate or house of representatives, and be agreed to by a majority of the members of each house, and entered on their journals, with the yeas and nays taken thereon, and be referred to the next succeeding legislature, and published,” &c. Considering the difference between the phraseology used in this section, and that used in the section immediately preceding it, and in all the other parts of the Constitution, it appears that the mode of legislative action authorized in other proceedings, was intended not to apply to acts embraced in the restrictions of this section. In other parts, the language is, the “house,” or “branch of the legislature“a majority of the house” or “branch two-thirds of the “ house,” or of the “ branch;” but in this, it is “a majority of the members of each house.” This difference is significant, and *682it shows, that, in the important matter of binding the State by a contract for the loan of money, which, if regularly done, would be irrepealable, the framers of the Constitution were careful to require a higher sanction than in other acts of legislation, and employed language plainly showing that something more than a vote of the “house” or “ branch,” which was competent to do general acts of legislation, was required to do this act.
It appears to me, therefore, to be clear, that when the term “ house,” or “ branch” of the legislature is used in the Constitution, without further words defining the sense in which it is used, such an organized legislative body was intended as was competent to do acts of legislation generally, and that such is the general sense in which these words are employed in the Constitution. If the act be such as may be done by the “ house” or “ branch,” such house being constituted by a quorum of its members, the act may be done by a majority of such quorum. If it require two-thirds or four-fifths of the house or branch, it may be done by two-thirds or four-fifths of the quorum. Consequently, I am of opinion, that the words, “two-thirds of each branch of the legislature,” and “ two-thirds of each house,” in the article of the Constitution under consideration, should be taken in the general sense in which the words “ house” and “ branch” are used in that instrument, and that two-thirds of a duly constituted quorum of each house were competent to do the act provided for in that section.
This conclusion has been sanctioned and sustained by the recent action of the senate of the United States, in reconsidering certain bills passed by congress for internal improvement, and to which the President of the United States had interposed his veto. When these bills came up for reconsideration, upon the objections of the President to their becoming laws, the question arose, whether a bill could be passed over the veto of the President by two-thirds of the members present of each house, or whether two-thirds of the whole number of members composing the body were requisite. After full debate, in which many of the ablest jurists of the senate participated, it was decided by an almost unanimous vote of that body, that it was only necessary in such case, that the bill should be voted for by two-thirds of the members present, there being a quorum, in order to make it a law. And it was stated by learned *683senators, and conceded to be true, that, upon an examination of the precedents in the early history of the Federal Government, in relation to the votes by which bills were passed proposing amendments to the Constitution of the United States, it appeared that, at the first session of the first congress, sundry amendments were passed by both houses, to be submitted for'ratification in the mode prescribed by the Constitution, and that, in both houses these proposed amendments were adopted by a vote of two-thirds of the members present, and not by two-thirds of the whole members composing the body.
The authority of the senate of the United States upon the construction of words in the Federal Constitution, identical with those employed in our Constitution, composed as that body is, for the most part, of very learned lawyers, is certainly entitled to great consideration and respect. And especially when we consider that the amendments to the Federal Constitution referred to were passed by the votes of two-thirds of the members present only, many of whom were members of the convention which framed the Constitution, then but recently formed, it tends strongly to show the true construction, intended by the framers of the Constitution, to be given to the words “two-thirds of the .house,” and has an important bearing upon the same words in our Constitution, which were doubtless taken from that precedent. If the question were merely doubtful from the words and context of our Constitution, such an authority and such a precedent might be safely followed.
It has been urged by the counsel for the appellant, that it could not have been intended that an act of so much importance and solemnity, as one for the change of the organic law of the State, should be passed lightly, and by less than a majority of all the members composing each branch of the legislature.
This objection would have more force, if the act of itself operated as an alteration of the Constitution. But it is merely a proposition to be submitted to the action of the people. It is a means provided, by which the people may exercise their sovereign right of declaring whether they will change their Constitution or not, thereby establishing the mode in which the government shall be changed, instead of leaving it to unregulated popular impulse. The proposition is presumed to emanate from the people, through their repre*684sentatives, and is regularly submitted for tbe action of tbe whole people. There is nothing in the nature of the submission which should cause the free exercise of it to be obstructed, or that could render it dangerous to the stability of the government; because the measure derives all its vital force from the action of the people at the ballot-box, and there can never be danger in submitting, in an established form, to a free people, the proposition, whether they will change their fundamental law. The means provided for the exercise of their sovereign right of changing their Constitution, should receive such a construction as not to trammel the exercise of the right. Difficulties and embarassments in its exercise are in derogation of the right of free government, which is inherent in the people; and the best security against tumult and revolution, is the free and unobstructed privilege to the people of the State, to change their Constitution in tbe mode prescribed by the instrument.
It may, therefore, be well concluded, that the framers of the Constitution were actuated by these considerations, and thought fit to render the exercise of this high sovereign right as free and untrammelled as possible, believing that, if it was exercised in a regular and established mode, it would never be abused by the people to whom it was reserved.
2. The next question for consideration is, whether it is competent for this court to look behind the enrolled bill on file in the office of the secretary of state, and ex officio, to take notice of the journals of the legislature, and thereby to determine whether the bill was passed by the number of votes recognized by the Constitution.
By article 8, section 28, “Every bill, having passed both houses, shall be signed by the speaker and president of their respective houses;” and by article 5, section 15, “Every such bill shall be presented to the governor, and if he approve of it he shall sign it.” The Act of March 1st, 1833, which was passed immediately after the adoption of the Constitution, requires that the original rolls of bills and acts of the legislature shall be filed and kept in the office of the secretary of state. Hutch. Code, 386, § 3.
When an act of the legislature has passed through these forms, which are shown upon its face to have been complied with, and is *685filed in tbe secretary’s office, it becomes a record, and bas all tbe legal incidents of a record by tbe rules of tbe common law, and all tbe effect, as evidence of tbe authenticity and validity of tbe Act, which tbe parliament rolls of statutes h%d in England.
Let us see what is the character and legal effect of such acts in England, and observe bow nearly tbe mode of preserving and perpetuating them there resembles tbe mode which we have adopted.
“ After tbe royal assent is given to a bill, tbe clerk of tbe parliament transcribes tbe act into a roll,” and “public acts, after enrollment, are delivered into chancery, and this is the original record.” 5 Comyn, Dig. Parliament, Gr. 22.
“ Records are tbe memorials of tbe proceedings, of tbe legislature and of tbe king’s courts of justice, preserved in rolls of parchment, and they are considered of such authority that no evidence is allowed to contradict.” 1 Phill. Ev. 316, 4th Amer. edition. “ Acts of tbe legislature are records written on tbe rolls of parliament, and are of tbe highest and most absolute proof.” 1 Stark. Ev. 281, 7th Am. edition.
A public statute requires no proof, and when it is necessary to refer to one a copy is not given in evidence, but merely referred to, as it were, to refresh tbe memory. 1 Stark. Ev. 231, 7th Am. edition.
In this country tbe courts take judicial notice of our Constitutions, as tbe fundamental law, and of public acts of the legislature, upon tbe same principle as in England. Greenl. Ev. § 479.
Tbe record of a public act of tbe legislature of this State is tbe enrolled bill, clothed with tbe solemnities required by tbe Constitution, and filed in tbe office of tbe secretary of-state. Tbe signatures of the presiding officers of tbe two bouses, and of tbe governor, are required in attestation that tbe bill was passed in due form. This implies tbe power to determine whether the Act bas been passed in conformity to tbe requisites of the Constitution, and a memorial of it is required to be made, in order that it may stand as a record of tbe authenticity and validity of tbe Act. No other record of the Act is required to be kept, and of necessity it must have been intended that the Act so sanctioned and required to be preserved, shall constitute a record, with the incidents appertaining to such a record at common law, importing absolute verity *686which no evidence is allowed to contradict, and a compliance with all the forms necessary to its validity. It stands upon the same footing as the record of a court of justice, and every matter adjudicated becomes a part of the record, which thenceforth proves itself, without referring to the evidence on which it has been adjudged. And upon the same principle, that it is incompetent to impeach the jurisdictional, or other facts stated in due form in the record of a judgment, is it incompetent to contradict the record by which the presiding officers of the two branches of the legislature attest that an act has been passed in the form prescribed by the Constitution? • They are both equally records, and, therefore, upon established principles of evidence, incapable of contradiction.
The record, consisting of the act signed by the presiding officers of the two houses of the legislature, and by the governor, and filed among the archives of the State, is the entire record by which the genuineness or validity of the act is to be ascertained; and the facts implied by such a record could no more be contradicted, than could it be shown that a judgment of this court, which appeared by the record to be rendered by the whole court, was, in truth, rendered by but one member of the court, or that a formal judgment of an inferior court was rendered without evidence.
But if it was competent to show by extrinsic evidence that an act, verified and attested and enrolled according to the forms of the Constitution, had not been passed as it appeared by the record to have been passed, yet this court cannot take judicial notice of the journals of the legislature in order to ascertain the true state of facts.
In, England, the journals of the lords and commons, which are kept as memorials of their proceedings, may be proved by an examined copy; but the courts do not judicially notice them, and they do not import absolute verity, and are not conclusive of the facts stated in them, except in the case of a judgment rendered by the house of lords, as a judicial tribunal, upon appeal. 1 Phill. Ev. 406. In this country the same rule prevails, and such documents are not noticed judicially by the courts, but must be proved. 1 Greenl. Ev. § 481, 482.
In this State, there is no law making the journals of the two houses of the legislature evidence for any purpose, and upon no *687principle of common law are they such authoritative public acts as to require the court to take judicial notice of them. The Constitution, it is true, requires that each house shall keep a journal of its proceedings, and publish the same; and the Act of 1833 requires that they shall be deposited and kept in the office of the secretary of state, and that* they shall be printed and published. But no provision is made for any sanction to the verity and solemnity of such proceedings, because their legal character did not require any such verification. They are not required to be attested or certified by the presiding officers of the respective houses, nor is any other mode of ensuring their authenticity and accuracy prescribed. It is not required that the names of the members who voted for or against a bill, should be stated on the journal; and, therefore, the journals, if examined judicially, might contain nothing to enable the court to determine whether the bill had passed by the requisite votes; so that this supposed record would entirely fail of its alleged object, and it would be necessary to resort to parol evidence in order to ascertain whether the bill had been passed in conformity to the Constitution. And it is not to be supposed but that such sanctions would have been required, if it had ever been contemplated that such memoranda, which, from the circumstances in which they are made, would be so likely to be loose and uncertain, should have the legal force of solemn records; for we find that such sanctions are carefully required for the enrolled acts of the legislature, which were intended to have the dignity of records.
An exception to this rule is probably to be found in the 15th section of article 5, which provides for the passage, upon reconsideration by the two houses, of bills which shall, not receive the approval of the governor, requiring that, upon such reconsideration, such bill may become a law upon its receiving the votes of two-thirds of each house in its favor. But in such case, the provision is imperative, that the names of the members voting for and against the bill shall be entered on the journals of each house respectively. This is not required to be done in other cases; and therefore it may be fairly concluded, that the framers of the Constitution intended to make this 'an exception to the general rule which they must be presumed to have known, by which the journals could not be judicially noticed. And, as no other provision is *688made as to the mode of showing and authenticating the fact, that two-thirds of both houses, have, upon reconsideration, agreed to the passage of the bill, notwithstanding the objections of the governor, as a rule of necessity, by which the best evidence of which the matter is susceptible is admissible to establish the fact, the journals may be noticed as evidence in that particular case.
The object of the requirement in the Constitution that each house should keep and publish a journal of its proceedings, is doubtless the same as that of the Federal Constitution, which is stated by judge Story to be “to ensure publicity to the proceedings of the'legislature, and a correspondent responsibility of the members to their respective constituents. The public mind is enlightened by an attentive examination of public measures; patriotism and integrity and wisdom obtain their due reward, arid votes are ascertained not by vague conjecture but by positive facts.” 2 Story, Comm, on Const. § 888.
In opposition to the view which I take of this subject, the case of The State v. M'Bride, 4 Missouri, R. 303, is relied upon. It appears to me that the reasoning of that case is loose and unsatisfactory, and is irreconcilable with the fundamental principles of the law of evidence, which are, for the most part, unchanged by the written constitutions of this country. That a court determining upon the constitutionality of an act of the legislature, is bound to support the Constitution, and to decide the question by that test, can furnish no valid reason why the court should take notice of that which is not legal evidence before it, and go into an investigation of matters in pais, inspect journals, and settle their authenticity and accuracy, examine witnesses, and hear evidence generally to ascertain whether some form required by the Constitution had not been omitted, or some rule violated in the passage of the Act. Yet such would appear to be the doctrine which the case in Missouri tends to establish.
Several cases from New York, are also relied upon in support of the position that it is competent to inspect the journals in order to ascertain whether the bill was properly passed. The most important of these is that of The People v. Purdy, 2 Hill, 34, and the same case on appeal in 4 lb. 394. In that case, the legislative act under consideration was of that character which was required, by the Con*689stitution of New York, to be passed by two-thirds of the members elected to each house. The statute law of that State, provided that “no bill should be deemed to have passed by the assent of two-thirds of the members elected to each house unless so certified by the presiding officer of each house.” The Act in question was published under the certificate of the secretary of state, as a regularly passed act of the legislature; and the question was, whether it was competent for the court to examine the original bill engrossed and filed among the archives of the State, to ascertain whether it contained upon its face the certificates of the presiding officers of both houses, that it had passed by the assent of two-thirds of the members elected to each house. This is really the case presented and considered by the court; and although some of the senators, in delivering their views upon the subject, made some loose remarks about examining the journals, it is clear that the case cannot be held as authority further than the actual facts justified; and so considered, it only holds that it was competent for the court to examine the record of the enrolled Act, which was unquestionably the best evidence of the statute, to ascertain whether it contained upon its face the certificate which was absolutely necessary by law to give it validity.
In the same way, and upon the same principle, it cannot be doubted but that it would be' competent for this court to examine an original enrolled bill, in the office of the secretary of state, to see whether it has the signature of the presiding officer of each house, and of the governor, or whether it was correctly copied in the published volume of the acts of the legislature; because these •filings are pre-requisites to the validity of the act, which must appear by the act itself, and the original bill, as it passed the legislature, and is enrolled in the secretary’s office as a record of the act, is the best evidence of its authenticity and true character. But there is a great difference between looking behind the printed statute book to the enrolled Act, and looking behind the enrolled Act to the journals.
It has been urged that it is the duty of the judiciary, in passing upon the constitutionality of acts of the legislature, to preserve with strictness the limitations and safeguards provided in the Constitution against the undue exercise of power by the stronger de*690partment of the government. But the duty of strict confinement within its constitutional power, is equally incumbent on- each department of the government. It may be, that legislative acts may be passed without a compliance with the requirements of the Constitution. If such defect or violation appear on the face of the Act, or by that which constitutes the record, which can be judicially noticed, the power of the court to determine the question is indisputable. But if the proper record shows that the Act has received the sanctions required by the Constitution, as evidence of its having been passed agreeably to the Constitution, and its provisions be not repugnant to the Constitution, the regularity and stability of government and the peace of society require that it should have the force of a valid law. For otherwise, every act of the legislature would be open to be impeached, upon an inquiry into the facts which took place at its passage; all confidence in legislative acts would be destroyed; these acts, instead of receiving the sanction of the community, would open the door to litigation, and confusion and anarchy would take the place of law and order. Hence the wise maxim of the law, that such acts are presumed to be duly and solemnly done, until the contrary be shown in proper form; and it is this presumption which protects the judgments of courts from impeachment collaterally.
The courts of justice of the State have no more power to transcend their jurisdiction, than has the legislative department of the government; no more power to determine the rights of a party to a suit oyer whom they have not jurisdiction, than has the legislature the power to pass an act without a compliance with the forms required by the Constitution. The powers of both department are subject to the limitations and restrictions imposed by the Constitution. Yet it is perfectly well settled, that if the record of a court shows that the court had jurisdiction over the party, and the subject-matter of the suit be within its jurisdiction, the judgment is conclusive, and incapable of contradiction by proof that the court never, in truth, had jurisdiction over the party. The reason of this is, that, to permit the record to be contradicted, would be to promote litigation, and destroy confidence in the solemn judgments of courts of justice; and that it is better that particular acts of injustice should be borne, than that the administration of *691justice through the courts should be defeated, by subjecting their judgments to collateral impeachment. Hence, absolute verity is imparted to the statements of the record made hy the court itself, which show the constitutional power of the court to render the judgment. And the same principle applies with equal force to the attestations of the presiding officers of the legislature. Both of such acts are conclusive until regularly set aside; the one by reversal on appeal, the other by repeal. And every reason founded on the fact, that the powers of the government are limited and defined by a written Constitution, and showing that, therefore, the general rules of evidence, with respect to the regularity and validity of the acts of the legislature, must be considered as abrogated by the nature of the government, must apply with equal force to. the rules of evidence in relation to the judgments of courts. If the common law rule of evidence is to be regarded as changed by the Constitution, as to the legislative department, it is not easy to perceive why it is not changed as to the judicial department for it will scarcely be pretended that the latter is not as much restrained as the former, by the general provisions of the Constitution. Nor can we understand how far the common law rule is abolished, and how far, or by what evidence the acts of the legislature may be annulled. But, indeed, the common law rules of evidence remain equally unaltered as to the acts of both departments, unless expressly abrogated by, or repugnant to the special provisions of the Constitution.
It appears to me, therefore, that when the record of an act of the legislature has the sanctions which the' Constitution has provided in order to its validity, the same presumptions of law as to the compliance with incidental forms, and the same reasons of public policy in its favor, which give sanctity to the statements of the record of a judgment of a court, demand that it should be held to have been enacted, as the officers charged with the duty have attested that.it was enacted, in conformity to the provisions of the Constitution.
I am therefore of opinion, that the original bill under consideration must be taken as having been duly passed by both branches of the legislature according to the forms of the Constitution, and that the amendment abolishing the Superior Court of Chancery, is *692a valid part of tbe Constitution; and consequently, that the bill in this ease which was filed in that court after that amendment was made, was properly dismissed.